Citation Nr: 0305459	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee

THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO rating decision. 


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's PTSD has not been productive of more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).

2.  Since the initial grant of service connection, the 
veteran's PTSD has been essentially manifested by occasional 
irritability, lack of focus, sleep problems, and daydreams 
about Vietnam; the veteran lives with his ex-wife and her 
daughter, maintains a relationship with his own daughter, is 
active in maintaining household finances, and is involved in 
recreational and social activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.19, 4.126, 4.130, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for higher initial rating 

By a July 2001 rating decision, the RO granted service 
connection for PTSD (based on stressors from active duty in 
Vietnam), and assigned a 30 percent rating for this 
disability effective from November 14, 2000 (the date of 
claim for service connection).  The veteran perfected an 
appeal as to the initial rating. 

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, ". . . the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.  Therefore, the 
Board will consider the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD, including 
entitlement to a "staged rating".

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2002).  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2002).  


Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126 (2002).  Age may 
not be considered as a factor in evaluating a service-
connected disability.  38 C.F.R. § 4.19 (2002).  

PTSD is rated under the General Rating Formula for Mental 
Disorders as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name			100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


The nomenclature of Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
38 C.F.R. § 4.130 (2002).  However, the CAVC has recently 
held that although 38 C.F.R. § 4.130 makes clear that an 
understanding of the DSM-IV is essential for properly 
applying the rating formula, nowhere does it state that 
consideration of the DSM-IV in any way relieves VA from fully 
considering the specific rating criteria when evaluating the 
severity of a claimant's disorder.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Rather, the CAVC noted, the 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

In this case, the veteran reported having PTSD at a private 
outpatient visit in March 2001.  He told his physician that 
he had a lot of dreams and would awaken at night with cold 
sweats which prevented him from returning to sleep.  He 
complained of easy agitation and daydreams, and said he could 
not keep his mind focused.  The physician described the 
veteran as having "fair control" over his PTSD, and 
referred him to VA for further treatment.  

At a June 2001 PTSD examination, the veteran denied having 
served any jail or prison time after his service in Vietnam.  
He had pursued no education since the military and had been 
self-employed since 1979.  He had been doing stone quarry 
work with a bulldozer for approximately three years.  He 
stated that he used to be able to work ten to twelve hours a 
day, and now had to force himself to work eight hours because 
he would tire easily.  He denied ever having been fired or 
asked to leave any job.  

He had been married three times, all ending in divorce: from 
1973 to 1992, in 1997, and from 1999 to 2000.  He was 
currently living in a house with his third ex-wife (and her 
13 year old daughter), and stated that they all got along 
fairly well.  The veteran also had a grown daughter with whom 
he did not live, although he indicated that he got along 
fairly well with her as well.  He said that generally, he got 
along well with some people and poorly with others.  

His leisure pursuits included hunting and fishing (he last 
went hunting in April 2001).  He lived on 80 acres and went 
fishing the week prior to this examination.  Recently, he and 
his third ex-wife had been taking care of two-month-old twin 
granddaughters.  He enjoyed doing this, although the babies 
disrupted his sleep.  He enjoyed taking four-wheeling trips 
approximately once a month.  He did not attend church 
services or find religion important.  He was a member of the 
National Guard, which involved duty one week a month, and two 
weeks every summer.  He belonged to the VFW, but had not gone 
there in the prior six months because his work required him 
to be elsewhere.  He also enjoyed belonging to the Vietnam 
Dog Handlers Association, and had stayed in close contact 
with that group. 

The veteran said that he would get up at about five in the 
morning, do work with his bulldozer for six to eight hours, 
then do maintenance work on the bulldozer or work around his 
80-acre farm.  The veteran considered his work to be full 
time.  He worked typically 30 to 40 hours a week when the 
weather was good, but did not work in winter.  His ex-wife 
took care of his clothes.  They would share meal preparation 
but he handled all the finances.  He did minor repairs around 
the house, and stated that as a fair carpenter, he had built 
(with some assistance) every house he had ever lived in.  He 
shopped for groceries and miscellaneous household items.  He 
enjoyed reading history and legal suspense novels, as well as 
a current events magazine.  He enjoyed watching television 
and listening to music.

Psychosocial stressors in the prior two years included a 
divorce from his third wife (although they had since resumed 
living together).  He had lived in his current residence for 
the prior four years.  He said he did not get along very well 
with his children and only fairly well with other family 
members.  While he generally denied having hallucinations, he 
said that he sometimes smelled strange odors, which he always 
associated with his experiences in Vietnam.  He said that he 
checked out the perimeter of his property every night, had a 
watch dog outside, and kept a gun near his bed.


The veteran stated that his appetite was particularly good, 
but said he had poor sleep characterized by middle insomnia 
for unknown reasons.  He had difficulties with sleep despite 
taking medication.  He would awaken from distressing dreams 
and night sweats once or twice a month.  The veteran said his 
ex-wife said that he would talk Vietnamese when asleep, 
although he had never attacked anyone during his sleep.  He 
said he did not wake up rested, but instead was groggy in the 
morning, possibly as a result of the medication.  He denied 
having frequent feelings of worthlessness or hopelessness, 
although he had some guilt feelings over not having stayed in 
the Army longer.

He reported some difficulty making decisions.  He denied any 
suicide attempts or ideation at any time in his life.  His 
social interaction was limited to his third ex-wife and one 
buddy he saw two or three times a week.  He was unable to 
describe his personality.  He reported infrequent crying 
spells, the last one occurring about a year before.  He 
reported having some difficulty concentrating and remembering 
things.  He reported having tremors in his arms and hands for 
unknown reasons.  He said he had difficulty relaxing, and 
would fidget and become easily startled.  He said he had 
frequent upset stomach (possible related to small ulcers in 
the past).  He reported sweating without exertion or high 
temperature, particularly at night.  He also reported hot 
spells, distractibility, irritability, and impertinence.  He 
said that he sometimes had a sudden onset of anxiety 
characterized by sweating, nervousness,  racing heart, and 
shortness of breath.  He had never visited an emergency room 
after one of these episodes, however.  The episodes typically 
lasted ten to fifteen minutes, and would apparently happen 
once in four or five months, up to twice a month. 

The veteran reported that he drank about 12 beers every week 
(in the past he had consumed up to eight beers a day).  He 
denied ever using any intravenous drugs.  He had never been 
in a treatment program for alcohol or substance abuse.  While 
the veteran reported numerous incidents of fighting both as 
an adolescent and an adult, his last fight had occurred ten 
to twelve years before.  The veteran detailed to the examiner 
a number of stressor incidents which reportedly occurred 
while on active duty in Vietnam.  He said that his intrusive, 
distressing recollections had worsened in the prior ten 
years.  He believed that they may have been exacerbated after 
he joined the National Guard.  He tried to stay busy in order 
to not think about Vietnam. 

He reported occasional, moderately severe flashbacks which 
typically occurred while operating a Bradley armored vehicle 
during National Guard training, particularly if he was firing 
guns during exercises.  Typically, these flashbacks would 
last two to three minutes.  He reported being distressed 
during the day, crying once or twice a month with recurrent 
thoughts of Vietnam.  He had never talked to his wives about 
Vietnam.  He did talk about it with a cousin who had served 
three years in Vietnam and also with a buddy in the National 
Guard.  The veteran found it distressing to be in his 
National Guard unit and to be around Asian people.  He sat 
through about half of the movie "Saving Private Ryan," 
thought that it was not realistic, and did not see the rest.  
He stated that the movie "Platoon" was about his unit, that 
he saw most of it, and that he did not think it was accurate.  
He typically avoided movies, shows, or programs about 
Vietnam.  He denied any loss of memory of anything that 
occurred in Vietnam, and believed that he could recall it 
quite well. 

On examination, the veteran appeared oriented times three.  
He was casually dressed (wearing a ball cap), and had on a 
watch.  His eye contact, posture, speech, gait, personal 
hygiene, gaze, facial symmetry, motor behavior, and affect 
were all unremarkable. There was no significant evidence of 
psychotic disorders or manic episodes. He appeared to have 
some restricted range of affect and a sense of foreshortened 
future.  He also appeared depressed, and it was the 
examiner's clinical impression that he was more depressed 
than he described.  The veteran stated that his depression 
was periodic, typically lasting for two or three days.  The 
examiner's impression was that the veteran was always 
depressed, sometimes more than others.  

A Personality Assessment Inventory revealed a valid profile 
for the veteran.  Significant elevations were shown for 
anxiety, traumatic stressor, to a lesser extent depression, 
paranoia (hypervigilance and feeling of persecution), mild 
elevations for emotional instability, lack of sense of self, 
negative relations with others, and possible impulsive 
behavior.  Possible diagnosis of Axis I according to the test 
results were PTSD and major depressive disorder.  Axis II 
diagnostic considerations were borderline and paranoid 
personality disorder.  The examiner noted that the frequency, 
severity, and impact on the veteran's life did not appear 
sufficient to warrant a panic disorder diagnosis, and he 
denied symptoms suggestive of obsessive-compulsive disorder.  
On the trauma symptoms inventory, he showed mild elevations 
on anger and irritability, disassociation, and mild-to-
moderate elevations on tension-reduction behavior, 
dysfunctional sexual behavior, and intrusive experiences.  
The results on both these tests were generally consistent 
with clinical impressions.

The veteran was diagnosed as having chronic, mild PTSD, 
exacerbated by involvement in the National Guard.  His Global 
Assessment of Functioning (GAF) score was assessed to be 56.  

In March 2002, the veteran submitted two lay statements from 
National Guard sergeants in support of his claim.  In one 
statement, a sergeant wrote that he had known the veteran for 
13 years, during which time he had attended several annual 
training sessions with him at different posts.  It was during 
these training sessions that he noticed a difference in the 
veteran's personality.  For example, during combat training, 
the veteran would apparently become very temperamental and at 
times very hostile.  On several occasions, he was led away 
from the training to calm down and collect his thoughts.  
After being given a specific assignment in the summer of 
1999, the veteran's orders had to be revoked after he became 
withdrawn and unable to carry out the mission.  In this 
sergeant's opinion, the veteran had difficulty dealing with 
normal day-to-day life because of his past military 
experiences.  

In a different written statement, another National Guard 
sergeant wrote that he had on several occasions been informed 
by crewmembers of the veteran's armored vehicle that he had 
become irritable and aloof.  This typically occurred during 
extended periods of training, particularly if it involved 
tactical and weapons fire.  He also had been informed that 
the veteran's gunner had had to assume the commander's 
position and complete the mission due to the veteran's 
apparent withdrawal and, at times, erratic behavior.  While 
the sergeant had worked personally with the veteran and found 
him to be very knowledgeable and normally capable of 
completing any mission was assigned, there were times 
(especially during intense training) that the veteran would 
become extremely irate and virtually impossible to work with.  
He would isolate himself from his crew and fellow soldiers at 
times.  He would be given a little time and space, and could 
later continue with the training.  According to this 
sergeant, these problems and possible safety factors 
primarily led to the veteran's discharge, combined with 
certain health aspects.  

In a May 2002 Form 9, the veteran indicated that he had 
trouble hearing his VA physician, and suggested that the 
severity of his PTSD symptoms were not being properly 
represented in clinical records.

VA records reflect that at a June 2002 outpatient visit, the 
veteran stated that he was not doing well.  The sleeping 
pills he was taking "knocks him down" but he did not sleep 
well without them.  He denied having problems with appetite, 
auditory hallucinations, paranoia, or suicidal or homicidal 
thoughts.  The veteran displayed good personal hygiene and 
grooming.  Eye contact was good and he was cooperative, 
alert, and oriented to time, place, and person.  The veteran 
had no thought or perceptual disturbances.  Mood was 
euthymic, affect was appropriate, and speech was normal in 
tone, rate and rhythm.  Memory was intact, concentration was 
good, intelligence was average, judgment was unimpaired, and 
insight was intact.  The veteran's GAF score was assessed to 
be 70.    

At his August 2002 Travel Board hearing, the veteran 
confirmed that he had been the commander of an armored 
fighting vehicle in the National Guard, but said that he 
would become too nervous and anxious for this, and that he 
would even experience flashbacks when the machine guns fired.  
Sometimes he would just walk around for a minute or sit down 
in an armored vehicle for a while.  He was apparently given a 
medical retirement from the National Guard in January 2002.  
The veteran said he did not like people or being around them 
much.  He said he mostly stayed around his house, but would 
sometimes go up the mountain with two friends and drink a few 
beers.  He also would fish near his house and share cooked 
fish with his friends.  The veteran indicated that he had a 
hard time expressing himself.  He said that he would see his 
daughter every couple of months, and he would occasionally 
talk to her mother (one of his ex-wives).  He had no contact 
with his other ex-wife.  He said that he was no longer 
working with a bulldozer because he would get too nervous and 
was afraid that something was going to happen.  He said he 
could not drive in traffic and was unable to teach his 
daughter how to drive because of nervousness.    

He reiterated dissatisfaction with his VA physician, 
suggesting that the clinical notations had not reflected the 
actual severity of his PTSD symptoms.  He would sometimes 
forget where he was going and would write notes to himself to 
remember things.  Although he took sleeping pills, he still 
difficulty sleeping (he said he had not had a full night's 
sleep in 30 years).  He reported having nightmares two to 
three times a week

The veteran is not entitled to an initial rating in excess of 
30 percent for PTSD.  The Board acknowledges that the veteran 
has been assigned a GAF score of 56, which, according to the 
DSM-IV, reflects "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."

Yet the veteran has never reported having suicidal ideation 
or obsessional rituals, and he certainly does not lack 
friends.  Indeed, the VA treating physician who concluded on 
multiple occasions that the veteran's GAF score was 70 seems 
to have much more accurately assessed the severity of his 
symptoms.  According to the DSM-IV, a GAF score of 70 
reflects "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  

The veteran has lived with his ex-wife and her daughter for 
years, and has maintained contact with his own daughter and 
her mother.  While he apparently no longer works and has 
apparently been discharged from National Guard duty because 
of his PTSD symptoms (including nervousness, easy agitation, 
and problems focusing), he spends his time maintaining his 
house and farm, shopping for groceries, reading, watching 
television, listening to music, hunting, fishing with 
friends, and going on four-wheeling trips.  He also enjoys 
actively participating in the Vietnam Dog Handlers 
Association.  This is not the picture of a person who has 
serious impairment in functioning or difficulty in 
maintaining relationships.    

The veteran's judgment certainly does not appear impaired: he 
avoids movies and programs that jar his memory about Vietnam, 
has ceased operating a bulldozer and driving in traffic out 
of safety concerns, maintains the family finances, and has 
even helped care for infant granddaughters.  On the contrary, 
this reflects very intact judgment.  There certainly is no 
evidence that the veteran has routinely displayed flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, or impaired 
abstract thinking.  

In summary, the preponderance of the evidence (when 
considering both the criteria of DSM-IV and other symptoms, 
including the effect of those symptoms on the veteran's 
social and work situation), simply does not warrant 
entitlement to a disability rating in excess of 30 percent 
for PTSD, since the initial grant of service connection.

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326 (2002).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for an initial rating in excess of 30 
percent for PTSD did not require a particular application 
form.  Thus, there is no issue as to provision of a form or 
instructions for applying for this benefit.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
The veteran was sent a rating decision in July 2001, a 
statement of the case in May 2002,  and development letters 
in February 2001, April 2001, and March 2002.  These 
documents together listed the evidence considered, the legal 
criteria for determining whether an initial increased rating 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby informing the veteran of the 
information and evidence necessary to substantiate his claim 
for a higher initial rating.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, the RO has 
obtained private and VA treatment records.  There is no 
indication that there are any outstanding medical records 
pertinent to the veteran's claim. 

On August 20, 2002, a hearing was held in Nashville, 
Tennessee, before the undersigned, who is a member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West Supp. 
2002).  The transcript of this hearing has been associated 
with the claims file and reviewed by the Board. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran underwent a VA examination 
in June 2001.  The VA examiner reviewed the veteran's claims 
file and relevant medical records, interviewed the veteran at 
length, and conducted a personality assessment inventory.  
The report of this very thorough examination has been 
obtained and reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO (which 
specifically referenced the VCAA in the May 2002 statement of 
the case), or to otherwise conduct any other development.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



		
Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

